DETAILED ACTION
Remarks
This Office action is responsive to Applicant’s request for continued examination filed 1 October 2021 responsive to the 8 July 2021 final rejection (the “Previous Action”).
With its communication, Applicant:
amends claims 1, 5, 7, 12, 14 and 19; 
cancels claims 10, 11, 13, 15, 17 and 20; and 
adds new claims 21-26.
Claims 1, 7-9, 12, 14, 19, 21 and 24-26 are further amended via examiner’s amendment below for the reasons set forth in the attached interview summary.
Claims 1-9, 12, 14, 16, 18, 19 and 21-26 remain pending and are being allowed herein. Claims 1, 19 and 26 are the independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The Previous Action’s objection to claim 5 is withdrawn in view of Applicant’s amendments.
Claim Rejection – 35 USC 112
7.	The Previous Action’s rejections of claims 5-7 and 12 are withdrawn in view of Applicant’s amendments and the examiner’s amendments below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Heck (Reg. No. 51,795) on 5 November 2021 for the reasons set forth in the attached interview summary.
The claims are amended as follows:

(Currently Amended) A computing system comprising:
memory; 
one or more processing units coupled to the memory; and
one or more computer readable storage media storing instructions that, when executed, cause the computing system to perform operations comprising:  
receiving source code to be refactored, the source code expressed in a first programming language and comprising one or more function calls to one or more functions;
parsing the source code to determine tokens and statements in the source code;
storing the tokens of the source code in a first data structure;
storing the statements of the source code in a second data structure;
for statements in the second data structure, determining if a given statement comprises a function call of the one or more function calls;
for given statements  call of the one or more function calls:
(i)	determining a first token associated with [[a]]the function call of the given statement;
(ii)	determining a last token associated with the function call of the given statement; 
call of the given statement, from the first token to the last token, to a parameter extraction function that extracts function call parameters of the function call of the given statement from the tokens to provide extracted function call, the extracted function call parameters comprising one or more parameter identifiers, at least one operator associated with at least one parameter identifier of the one or more parameter identifiers, and at least one value associated with the at least one operator and the at least one parameter identifier; and 
(iv)	storing the extracted function call parameters in one or more instances of one or more datatypes;
automatically generating source code defining an interface;
automatically generating source code defining a class that implements the interface;
automatically adding to the interface source code providing a first method declaration for at least one function of the one or more functions, the first method declaration being formed using a method declaration function
automatically adding to the class source code providing a second method declaration for the at least one function of the one or more functions
automatically adding to the class source code a method function of the one or more functions
automatically generating refactored source code in the first programming language, the refactored source code having [[the ]]at least one function call of the one or more function calls replaced with a call to a corresponding method of the interface.   

2.	(Original) The computing system of claim 1, the operations further comprising:
generating source code creating an instance of the class.

3.	(Original) The computing system of claim 2, the operations further comprising:
adding to the refactored source code source code creating an instance of the class.

4.	(Original) The computing system of claim 1, wherein the class is a local class.

	5.	(Previously Presented) The computing system of claim 1, wherein the class is a first class, the operations further comprising:
generating source code defining a second class that implements the interface;
adding to the second class source code providing a third method declaration for at least one of the one or more function calls; and
adding to the second class source code a method implementation for the third method declaration, wherein the method implementation for the third method declaration is different than a method implementation for the second method declaration.

6.	(Original) The computing system of claim 5, the operations further comprising:
adding to the refactored source code source code creating an instance of the second class.

7.	(Currently Amended) The computing system of claim 1, wherein an implementation of the second method declaration calls a function called by a function call of the one or more function calls.

8.	(Currently Amended) The computing system of claim 1, wherein an implementation of the second method declaration comprises functionality implemented by a function called by a function call of the one or more function calls.

9.	(Currently Amended) The computing system of claim 1, wherein an implementation of the second method declaration does not call a function called by a function call of the one or more function calls.

10-11.	(Cancelled) 

12.	(Currently Amended) The computing system of claim 1, the operations further comprising:
identifying error handling source code for a function called by a function call of the one or more function calls;
determining a numeric error code defined for an error handled by the error handling source code; and
in source code providing a method implementation for the second method declaration, adding error handling source code outputting a textual description of an error associated with the numeric error code.

13.	(Cancelled) 

14.	(Currently Amended) The computing system of claim [[13]]1, wherein the determining if a given statement comprises a function call comprises determining if the statement comprises a designated keyword in a programming language in which the source code is written.

15.	(Cancelled) 

16.	(Original) The computing system of claim 1, wherein the operations are implemented by one or more classes defined in a programming language.

17.	(Cancelled)

18.	(Original) The computing system of claim 1, wherein the operations are performed by a refactoring service of a cloud computing system and the receiving source code to be refactored comprises receiving source code from a client computing system.

19.	(Currently Amended) A computer-implemented method comprising:

parsing the source code to determine 
storing the 
for statements in the one or more data structures, determining if a given statement comprises a function call of the one or more function calls;
for given statements in the one or more data structures determined to comprise a function call of the one or more function calls:
(i)	determining a first token associated with [[a]]the function call of the given statement;
(ii)	determining a last token associated with the function call of the given statement; 
(iii)	submitting tokens associated with the function call of the given statement, from the first token to the last token, to a parameter extraction function that extracts function call parameters of the function call of the given statement from the tokens to provide extracted function call, the extracted function call parameters comprising one or more parameter identifiers, at least one operator associated with at least one parameter identifier of the one or more parameter identifiers, and at least one value associated with the at least one operator and the at least one parameter identifier; and 
(iv)	storing the extracted function call parameters in one or more instances of one or more datatypes;
automatically generating source code defining an interface;
automatically generating source code defining a class that implements the interface;
automatically adding to the interface source code providing a first method declaration for at least one function of the one or more functions; 
automatically adding to the class source code providing a second method declaration for the at least one function of the one or more functions
function of the one or more functions
automatically generating refactored source code in the first programming language, the refactored source code having [[the ]]at least one function call of the one or more function calls replaced with a call to a corresponding method of the interface.

20.	(Cancelled)

21.	(Currently Amended) The computer-implemented method of claim 19, further comprising, for a function called by a function call of the one or more function calls:

identifying error handling source code in an implementation of the function; and
determining a numeric error code defined for an error handled by the error handling source code; 
wherein the automatically generating refactored source code comprises adding error handling source code outputting a textual description of the error in place of the numeric error code.

22.	(Previously Presented)  The computing system of claim 1, wherein the entirety of the source code is scanned, and statements stored in the second data structure, prior to the determining if a given statement comprises a function call.

23.	(Previously Presented)  The computing system of claim 1, the operations further comprising:
adding to a log a message indicating a method for a refactored function call was added to the interface.  

24.	(Currently Amended)  The computing system of claim 1, the operations further comprising:
a function called by the given function call is permitted to be refactored.

25.	(Currently Amended)  The computer-implemented method of claim 19, further comprising:
for statements a function called by the given function call is permitted to be refactored.

26.	(Currently Amended)  One or more tangible computer readable storage media storing computer executable instructions that, when executed by a processor of a computing system, cause the computing system to perform operations comprising:
receiving source code to be refactored, the source code expressed in a first programming language and comprising one or more function calls to one or more functions;
parsing the source code to determine tokens and statements in the source code;
storing the 
for statements in the one or more data structures, determining if a given statement comprises a function call of the one or more function calls;
for given statements  call of the one or more function calls:
(i)	determining a first token associated with [[a]]the function call of the given statement;
(ii)	determining a last token associated with the function call of the given statement; 
(iii)	submitting tokens associated with the function call of the given statement, from the first token to the last token, to a parameter extraction function that extracts function call parameters of the function call of the given statement from the tokens to provide extracted function call, the extracted function call parameters comprising one or more parameter identifiers, at least one operator associated with at least one parameter identifier of the one or more parameter identifiers, and at least one value associated with the at least one operator and the at least one parameter identifier; and 
(iv)	storing the extracted function call parameters in one or more instances of one or more datatypes;
automatically generating source code defining an interface;
automatically generating source code defining a class that implements the interface;
automatically adding to the interface source code providing a first method declaration for at least one function of the one or more functions;
automatically adding to the class source code providing a second method declaration for the at least one function of the one or more functions;
automatically adding to the class source code a method function of the one or more functions
automatically generating refactored source code in the first programming language, the refactored source code having [[the ]]at least one function call of the one or more function calls replaced with a call to a corresponding method of the interface.


	

Allowable Subject Matter
Claims 1-9, 12, 14, 16, 18, 19 and 21-26 are allowed. 
The following is an examiner’s statement of reasons for allowance: the
 “…storing the statements of the source code in one or more data structures;
for statements in the one or more data structures, determining if a given statement comprises a function call of the one or more function calls;
for given statements in the one or more data structures determined to comprise a function call of the one or more function calls:
(i)	determining a first token associated with the function call of the given statement;
(ii)	determining a last token associated with the function call of the given statement;
(iii)	submitting tokens associated with the function call of the given statement, from the first token to the last token, to a parameter extraction function that extracts function call parameters of the function call of the given statement from the tokens to provide extracted function call parameters, the extracted function call parameters comprising one or more parameter identifiers, at least one operator associated with at least one parameter identifier of the one or more parameter identifiers, and at least one value associated with the at least one operator and the at least one parameter identifier…” 

features of claim 19, in combination with the other limitations recited, is not taught by the prior art and would not have been obvious. The other independent claims are similarly amended and there are no other issues with respect to any claim. Thus, all claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196